DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of foreign priority to foreign application MX/A/2018/008965 filed 20 July 2018. However, since the Applicant has neither provided a certified copy or a translation thereof, no priority date is given. The effective filing date of the instant claims is 16 July 2019.

Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “ethoxylated alkyl phenol with 10mols of 20%” and then fails to recite a second agent. Based on alternative claims, the Examiner is interpreting this as a typographical error wherein the agent “ethylene oxide” was omitted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 9-10 recite “ethoxylated alkyl phenol solution with 10 mols of 15% ethylene oxide” however there is no support in the specification or claims as originally filed for including this agent. This constitutes new matter. There is also no definition or description of NF-10 solution, thus if the Applicant intended to provide a more detailed name for NF-10 solution, evidence to support this definition is necessary on the record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ribot Barroso et al. (US 9,968,095) in view of Ohtsubo et al. (US 5,063,059).
The Applicant claims, in claim 1, a composition comprising a dispersing medium of water-based acrylic vinyl paint and microcapsules comprising at least one of microencapsulated deltamethrin, microencapsulated cypermethrin, or a mixture thereof and also at least one of cypermethrin slurry or deltamethrin slurry where the pyrethroid is activated by piperonyl butoxide and dispersed within the paint. The limitation reciting, “Paint composition with prolonged release biocides to repel, reduce, and control insects…” is towards an intended use of the claimed composition, does not result in a structural difference over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). Claim 2 is towards a process in which the microcapsules are prepared. Claim 2 is a product-by-process limitation, does not provide a structure to the claim, and is given minimal patentable weight (See MPEP 2113). In claim 3, the microcapsules further comprise mineral oil, cypermethrin, propylene glycol, melamine, chitosan, acetic acid, glutaraldehyde, sodium hydroxide, calcium chloride, and water. In claim 5, the microcapsules comprise mineral oil, deltamethrin and cypermethrin, propylene glycol, a gum, chitosan, acetic acid, glutaraldehyde, sodium hydroxide, calcium chloride, and water. Claims 6-7 are product-by-process limitations (see above). Claim 8 is a composition comprising microcapsules of cypermethrin and microcapsules of deltamethrin formed in two different ways (see MPEP 2113) combined with microcapsules of them both together. In claim 11, the composition further includes 
Ribot Barroso teaches a powdered insecticide microcapsule comprising mineral oil insecticide (1-15%), propylene glycol (10-30%), melamine (1-5%), chitosan (1-3%), acetic acid (0.1-0.5%), glutaraldehyde (5-20%), calcium chloride (1-10%), sodium hydroxide, and water (col 6, ln 55- col 7, ln 36). The insecticide can be microencapsulated deltamethrin or cypermethrin and can be used in a paint composition along with microencapsulated photoluminescent or reflective pigment (claim 1). The composition can be used to control cockroaches (col 4, lns 59-62). In an alternative way of making the microcapsules, Ribot Barrose teaches the microcapsule comprising gelatin, xanthan gum, sodium hydroxide, and other agents previously discussed (col 8, lns 35-44). A microencapsulated photoluminescent pigment can be included in the composition (col 5, lns 1-7).
Ribot Barroso does not teach microcapsules comprising a pyrethroid slurry.
Ohtsubo teaches microencapsulated cockroach-controlling compositions (col 1, lns 9-10). The formulation can be an aqueous suspension of a slurry of microcapsules wherein 10% by weight of cyphenotrin is encapsulated (col 6, lns 1-25). Cypermethrin and deltamethrin are both suitable alternatives to cyphenotrin as are mixtures thereof (col 4, lns 63-66; col 5, lns 1-24). Piperonyl butoxide can be further included as a synergist (col 5, lns 25-27). The microcapsules of Ohtsubo are said to have improved residual efficacy (col 1, lns 41-42).
It would have been prima facie obvious to prepare the vinyl paint composition of Ribot Barros comprising an insecticide for controlling cockroaches wherein the prima facie obvious to combine/substitute two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. (see MPEP § 2144.06; In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). The resulting obvious combination would comprise a slurry of cypermethrin and/or deltamethrin microcapsules wherein 10% of the active is encapsulated and microcapsules comprising mineral oil insecticide (1-15%), propylene glycol (10-30%), melamine (1-5%), chitosan (1-3%), acetic acid (0.1-0.5%), glutaraldehyde (5-20%), calcium chloride (1-10%), sodium hydroxide, and water. Regarding the concentrations of the agents in the microcapsule, Ribot Barros does not teach an overlapping range of mineral oil, active, propylene glycol, acetic acid, glutaraldehyde, and sodium hydroxide. That being said and in lieu of objective evidence of unexpected results, the concentration of each agent can be viewed as a variable which achieves the recognized result of successfully preparing a suitable paint composition with desirable physical 
Regarding the selection of insecticide, cypermethrin, deltamethrin, and combinations thereof would have all been obvious based on the teachings in the prior art. In addition, including a microencapsulated photoluminescent pigment is obvious based on Ribot Barroso teaching said pigment.
Ribot Barroso teaches forming microcapsules in different methods with different mixtures of excipients whereas all the microcapsules are useful for the same purpose, thus it would have been obvious to combine the agents into a single microcapsule or to combine the microcapsules into a single composition (see MPEP § 2144.06). As such, the prior art renders obvious instant claims 1-3, 5-8, and 11.

Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are not persuasive. Applicant argues, on page 9 of their remarks, that Ribot Barroso does not teach or suggest a composition comprising a slurry and also activated by PBO. Applicant argues that Ribot Barroso also does not teach microcapsules of the active ingredients,
In response, it would have been obvious, as described above, to combine the compositions of Ribot Barroso and Ohtsubo to arrive at a cockroach-repelling paint composition comprising pyrethroid microcapsules and slurry as well as PBO to provide 

Applicant argues, on page 10 of their remarks, that their composition has greater efficacy than the composition of Ribot Barroso.
“The arguments of counsel cannot take the place of evidence in the record” (see MPEP 2145 (I)). The Applicant has not provided any evidence to support this assertion.

The Applicant argues, on page 10 of their remarks, that in the present invention the PBO is not encapsulated, but added later to provide an enhancing effect.
In response, the claims as written are unclear when the PBO is provided and thus the broadest reasonable interpretation can be that PBO is added at any point in the process of making the paint composition.

Conclusion                      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613